Exhibit 10.2


ALLONGE TO PROMISSORY NOTE


THIS ALLONGE, made as of September 27, 2007 by Pineapple House of Brevard, Inc.,
a Delaware corporation (the “Borrower”) and consented to by The Goldfield
Corporation and Southeast Power Corporation (collectively the “Guarantors); is
to be attached to and made a part of that certain Promissory Note dated November
18, 2005, made by Borrower to Branch Banking and Trust Company (the “Lender”) in
the principal amount of Fourteen Million and No/100 Dollars ($14,000,000.00)
(the “Note”) which Note is as therein set forth.


WHEREAS, there is due and owing under the above-described Note the principal sum
of $6,292,199.15; and


WHEREAS, Borrower and Lender desire to amend the Note.


NOW, THEREFORE, the Promissory Note dated November 18, 2005 is amended as
follows:


REPAYMENT. Interest only on the outstanding principal balance of the Note shall
be payable monthly, commencing October 18, 2007, and continuing on the same day
of each and every consecutive month thereafter until November 18, 2008, on which
date the entire principal sum outstanding under this Note plus accrued interest
shall become due and payable (the “Maturity Date”).


All other terms and conditions of said Promissory Note remain in full force and
effect.


IN WITNESS WHEREOF, the undersigned has executed this document the year first
above written.


BORROWER:
Pineapple House of Brevard, Inc.


By:  /s/ Stephen R. Wherry  
        Stephen R. Wherry, Vice President


GUARANTOR:                                                                    
GUARANTOR:
The Goldfield Corporation                                                 
Southeast Power Corporation


By:  /s/ Stephen R. Wherry                                               By:
 /s/ Stephen R. Wherry  
Stephen R. Wherry, Senior Vice                                              
Stephen R. Wherry, Treasurer 
President 
LENDER:
Branch Banking & Trust Co.


By:  /s/ Lori A. Baldwin   
                       Lori A. Baldwin, Vice President   
 
 
 